Citation Nr: 1041361	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-21 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
Raynaud's-like syndrome.

2.  Entitlement to service connection for dizziness, to include 
as secondary to service-connected disability.

3.  Entitlement to a disability rating greater than 10 percent 
for sickle cell trait.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from December 1990 to October 
1993.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
The Veteran now lives in California and his claims are under the 
jurisdiction of the Los Angeles, California RO.

In a February 2009 decision, the Board denied the Veteran's claim 
for an increased rating for Raynaud's-like syndrome.  This 
decision remanded the Veteran's other claims.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2009, the Court issued an order 
which granted a joint motion of the parties, dated that same 
month, for remand and to vacate the Board's February 2009 
decision to the extent that it denied an increased rating for 
Raynaud's-like syndrome.  A copy of the joint motion has been 
incorporated into the claims folder.
  
The Veteran has submitted a waiver of RO review of additional 
pertinent evidence he submitted subsequent to an April 2010 
supplemental statement of the case.  Accordingly, remand for RO 
review of this evidence is not indicated. 

The issue of entitlement to an initial rating greater than 10 
percent for Raynaud's-like syndrome and the issue of entitlement 
to an increased rating for sickle cell trait are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a dizziness disability that developed 
during service or within a year of discharge from service, and 
any dizziness disability present is not caused or aggravated by a 
service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for dizziness, including as 
secondary to service-connected disability, have not been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Notification obligation in this case was met by way of March 
2002, July 2004, and May 2007 letters from the RO to the Veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claim, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records, VA medical records, 
private medical records, and Social Security Administration (SSA) 
records.  The Veteran has been provided VA medical examinations.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal and has not argued that any errors or 
deficiencies in the accomplishment of the duty to notify or the 
duty to assist have prejudiced the Veteran in the adjudication of 
his appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

A March 1999 VA examination report contains the Veteran's first 
complaints of dizziness.  A September 2001 VA medical record 
notes that evaluations to find the cause of the Veteran's 
complaints of headache and dizzy spells had all been negative.

In this case the service treatment records do not indicate that 
the Veteran ever complained of dizziness.  Additionally, service 
treatment records dated in December 1990, March 1993, July 1993 
and December 1993 specifically note that the Veteran denied ever 
having experienced dizziness.  The record does not show and the 
Veteran does not claim that he developed a dizziness disability 
during service or within a year of discharge from service.  
Accordingly, the Veteran is not entitled to service connection 
for dizziness on a direct basis.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

A May 2002 statement from a private physician states that the 
Veteran had complaints of headaches and dizziness brought on by 
exposure to cold and the Veteran's subsequent cold intolerance.  
The Board does not find the May 2002 statement to be probative to 
the Veteran's claim.  The physician merely reported the Veteran's 
contention that his dizziness was brought on by his (service-
connected) cold intolerance.  It is now well established that 
information from a veteran which is merely transcribed by a 
medical professional still amounts only to a statement from the 
veteran.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence that is simply information 
recorded by a medical examiner, unenhanced by any medical comment 
by that examiner, does not constitute competent medical 
evidence).

In June 2003 the Veteran asserted that a Dr. O.T. stated in a 
March 2003 letter that the Veteran had dizziness due to sickle 
cell anemia.  In the March 2003 letter, Dr. O.T. indicated that 
the Veteran's cold intolerance, sickle cell anemia and dizziness 
might all be interrelated.  This opinion is couched in terms of 
possibility and provides no rationale for the conclusion reached.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
opinions which are speculative, general or inconclusive in nature 
cannot support a claim).  Consequently, the Board finds that the 
March 2003 statement of Dr. O.T. is of no probative value and 
does not provide support for the Veteran's claim.

In this case there are many private medical statements contained 
in the claims file.  None of these statements, however, provide 
an actual opinion indicating that it is at least as likely as not 
that the Veteran has a dizziness disability that is due to or 
aggravated by a service-connected disability.  Considering the 
Veteran's primary contention that he has a dizziness disability 
caused by his service-connected sickle cell disability, not only 
is there no probative medical evidence supporting that claim, but 
there is a November 2009 VA medical opinion against that claim.  
This opinion was made by a specialist who provided the opinion 
after reviewing all the medical evidence in the Veteran's claims 
file.  This opinion is thus considered to have considerable 
probative weight.  The November 2009 VA examiner reviewed the 
Veteran's medical history and was of the opinion that the 
Veteran's dizziness is unrelated to his sickle cell disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and that service 
connection for dizziness, including as secondary to service-
connected disability, is not warranted.



ORDER

Entitlement to service connection for dizziness, to include as 
secondary to service-connected disability is denied.



REMAND

The December 2009 joint motion states that a March 2008 VA 
medical examination report is ambiguous and inadequate for rating 
the Veteran's Raynaud's-like syndrome.  The joint motion further 
states that the Veteran's claim for an increased rating for 
Raynaud's-like syndrome must be remanded to the RO for a new VA 
medical examination.

A May 1999 rating decision granted the Veteran service connection 
and a noncompensable rating for sickle cell anemia.  An April 
2005 rating decision recharacterized the Veteran's disability as 
sickle cell trait and granted the Veteran an increased rating of 
10 percent for sickle cell trait effective from May 2001.  The 
applicable regulation, 38 C.F.R. § 4.117, Diagnostic Code 7714 
provides that sickle cell trait alone is not a ratable 
disability.  It further states that cases of sickle cell trait 
that are actually symptomatic must be forwarded to the Director, 
Compensation and Pension Service for consideration under 38 
C.F.R. § 3.321(b)(1).  There is medical evidence of record 
indicating that the Veteran's sickle cell trait results in 
symptomatology, including mild anemia.  This claim has not been 
referred to the Director, Compensation and Pension Service for 
consideration under 38 C.F.R. § 3.321(b)(1).  Accordingly, the 
claim for an increased rating for sickle cell trait must be 
remanded to the Director, Compensation and Pension Service for 
consideration under 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the current severity 
and manifestations of his service-connected 
Raynaud's-like syndrome.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file and to comment on the 
severity of the Veteran's Raynaud's-like 
syndrome.  The examiner should state whether 
the Veteran's Raynaud's-like syndrome has 
increased in severity.  The examiner should 
report all signs and symptoms necessary for 
rating the Veteran's disability under the 
rating criteria, including the frequency of 
characteristic attacks and whether there are 
any digital ulcers.  He or she should also 
indicate whether the Veteran has any 
occupational impairment as a result of the 
disorder.

2.  Refer the Veteran's claim for a rating in 
excess of 10 percent for sickle cell trait to 
the Director, Compensation and Pension 
Service for consideration of a higher rating 
under 38 C.F.R. § 3.321(b)(1).

3.  When the above actions have been 
completed, issue the Veteran a supplemental 
statement of the case (SSOC) which addresses 
all relevant evidence added to the record 
subsequent to issuance of the April 2010 
SSOC.  Provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


